Citation Nr: 1540625	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  06-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include organic heart disease and chronic pericarditis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2009 hearing conducted via videoconference.  A transcript of the hearing is of record.

In June 2009, October 2011, and February 2013 the Board remanded the Veteran's cardiovascular disorder claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, in October 2011 the Board remanded the Veteran's claim of entitlement to service connection for residuals of a cold weather injury to the right foot.  In a November 2012 rating decision, the AMC granted this claim, recharacterizing the claim as entitlement to service connection for dermatomycosis/neuritis of the right foot, and assigned a noncompensable [zero percent] disability rating effective February 27, 2004, and a 30 percent disability rating effective August 31, 2012.  In a statement dated December 2012, the Veteran disagreed with the assignment of a noncompensable disability rating prior to August 31, 2012 and asserted that a 10 percent rating should have been assigned from September 7, 2006.  In a subsequent September 2014 rating decision, the RO increased the Veteran's disability rating to 10 percent from September 7, 2006 to August 30, 2012.  Accordingly, the Veteran's notice of disagreement was satisfied and it was not prejudicial for the Agency of Original Jurisdiction not to have issued a statement of the case.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a statement dated May 2014, the Veteran appeared to raise the issue of entitlement to medical expense reimbursement for treatment at The Medical Center of Peach County in September 2013.  This issue does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection for a cardiovascular disorder

The Board notes that following the issuance of the most recent supplemental statement of the case (SSOC) in December 2014 as to the Veteran's cardiovascular disorder claim, additional VA treatment records were associated with the claims folder.  Also, the Veteran submitted a lay statement from W.B. who noted that the Veteran discussed his heart condition during service in South Korea.  Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  The Board finds the additional evidence submitted, in particular the statement from W.B., to be pertinent to the Veteran's claim as it indicates complaints of a cardiovascular disorder during service.  Moreover, the Veteran has not submitted a waiver of this evidence.  Accordingly, the Board finds that remand is warranted in order for the AOJ to consider this newly added evidence in the first instance.

Additionally, in the prior remand, the RO or AMC was asked to verify the dates of the Veteran's period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from 1971 to 1977.  While the Defense and Finance Accounting Services (DFAS) responded that they did not have the records, there does not appear to have been a response from the U.S. Army Human Resources Command.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Verify through the appropriate agencies, including the U.S. Army Human Resources Command, the specific dates of ACDUTRA or INACDUTRA between 1971 and 1977.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must provide notice to the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Readjudicate the claim of entitlement to service connection for a cardiovascular disorder, to include organic heart disease and chronic pericarditis in light of all pertinent evidence and legal authority, to include evidence submitted since the most recent supplemental statement of the case (SSOC) in December 2014.  If the benefit sought remain denied, furnish to the Veteran and his representative a SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




